Title: Enclosure: Gouverneur Morris to William Short, 6 August 1792
From: Morris, Gouverneur
To: Short, William


Paris, August 6, 1792. “My last was of the thirtieth of July since which I am without advices from you. I have agreed with the Commissioners of the Treasury for the present and in Consequence I pray you will give our Bankers an order to pay to Messrs. Hoguer Grand and Company the Sum of one Million six hundred and twenty five thousand florins banco and desire them at the same Time to send me a Note of the Interest paid by the United States for Money lying in their Hands that I may bring it forward in the final adjustment of Compensation.…”
